Citation Nr: 1335820	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure, including Agent Orange.

2.  Entitlement to service connection for a heart disorder with surgery, to include as due to herbicide exposure, including Agent Orange.



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decisions of the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran perfected his appeal for his prostate disorder and heart disorder claims in January 2012 and indicated that he wanted a hearing via videoconference.  A hearing was scheduled for September 2012, and notice was sent to the Veteran's last known address.  The Veteran failed to appear for his hearing.  

In March 2013, the Veteran sent a letter to the RO requesting a status update and re-stating his request for a hearing.  In June 2013, the Veteran sent a second VA Form 9 to the RO, again requesting a hearing and stating that he had attempted to appear for the September 2012 hearing, but had been unable to find the hearing location.  He also indicated that he preferred to have the hearing in another city.   

The Board finds that the Veteran's March 2013 and June 2013 communications to the RO may be construed as a request to reschedule his hearing.  As such,  any failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for the requested hearing.

Accordingly, these matters are hereby REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




